DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 13, 2020 and December 31, 2021 were filed before the mailing date of the first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0060], the character reference 131 shown in FIGs. 76, 77 and 78 should be added to this paragraph.  See, e.g., paragraph [0069] and FIG. 121.  
Appropriate correction is required.

Drawings
The drawings are objected to because of the following informalities:
FIGs. 1-3, 8-15, 25-27, 29, and 98-101 and 104, pertain to different embodiments of the invention and, as is evident from their respective corresponding paragraphs [0045], [0047], [0050], [0051] and [0065] of the original specification, these slots have different configurations, locations and/or functions.  Consequently, these different slots should be labeled with unique character references for each embodiment.  For example, the single slot (104) in FIGs. 1-3 is formed within the bridge (101).  The slot (104) shown in FIG. 15 has a substantially different configuration than the slot in FIGs. 1-3 because it appears to be formed by protrusions of the eyeglass frame as shown in FIG. 15.  The slot (104) in FIG. 27 is formed in the nosepiece (103) and not in the eyeglass frame.  The slots (104) shown in FIG. 29 have substantially different configuration, location and function than the slots illustrated in the other embodiments as they are long and formed in the eyeglass frame remote from the bridge (101).  The guiding slots (104) of FIGs. 98-101 and 104 have substantially different configuration and function than the slots of the other embodiments because they each are configured to receive hooked protrusions for enabling a snap fit.  
In FIGs. 81 and 82, the nose pads shown in these figures should be labeled with character reference 117 as described in paragraph [0061] of Applicants’ original specification.  
In FIG. 104, the guiding slots should be labeled with an appropriate unique character reference as evident from paragraph [0065] of Applicants’ original specification so that they are not confused with magnetic elements (135).
In FIG. 109, the soft, low durometer material should be labeled with an appropriate character reference and paragraph [0066] of the specification correspondingly revised as well. 
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c), or to amend the originally filed drawings, so as to illustrate the subject matter of claims 8.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Appropriate correction is required.


Claim Objections
  	Claim 5 is objected to because of the following informalities:  the phrase “a bridge of an eyewear frame” should be “the bridge of the eyewear frame.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 3, 10, 11, 14 and 15 are indefinite because the scope of the term “about” cannot be ascertained.  The claim term “about” pertains to a term of degree; however, Applicants’ specification fails to provide a description of how this term of degree effects the scope of the claimed ranges.  In other words, a person of ordinary skill in the art would not be able to reasonably ascertain the scope of the claimed ranges, which renders these claims indefinite, because Applicants’ specification does not provide a description regarding how this term of degree should be construed.
 	Moreover, claims 2, 10 and 14 are unclear because the Shore A hardness scale ranges from 0 to 100 A as evident from the first page of What’s Shore Hardness and Why You Should Care?, Essentra Components [online]. January 14, 2019 [retrieved on August 29, 2022].  Retrieved from Internet: <URL: https://www.essentracomponents.com/en-us/news/product-resources/whats-shore-hardness-and-why-should-you-care>.  Therefore, it is unclear what is the intended scope of the range “a durometer greater than about Shore 40A on the Shore A hardness scale” because hardness values of greater than Shore 100A are measured on a different scale, such as the Shore D harness scale, as evident from the Durometer* Conversion Chart, COi Rubber Products, Inc., July 2017 (hereinafter the “Durometer Conversion Chart”).  Thus, it is unclear whether the phrase “on the Shore A hardness scale” is intended to limit the claimed range to the Shore A scale.  Examiner notes that all measurements in Applicant’s originally filed application are in Shore A units; therefore, the Examiner concludes that Applicant’s disclosure is limited to measurements on the Shore A scale so hardness values greater than Shore 100 A, such as may be measured on the Shore D scale, fall outside the scope of the claimed range.  For the purposes of examination, then, this claimed range “on the Shore A hardness scale” is construed to be from Shore 40A to Shore 100 A because hardness should be limited according to the claim language “on the Shore A hardness scale.”
  	Moreover, claims 3, 11 and 15 are unclear because the Shore A hardness scale ranges from 0 to 100 A as evident from the first page of What’s Shore Hardness and Why You Should Care?, Essentra Components [online]. January 14, 2019 [retrieved on August 29, 2022].  Retrieved from Internet: <URL: https://www.essentracomponents.com/en-us/news/product-resources/whats-shore-hardness-and-why-should-you-care>.  Therefore, it is unclear what is the intended scope of the range “a durometer less than about Shore 40A on the Shore A hardness scale” because hardness values of less than Shore 0A are measured on a different scale, such as the Shore OO harness scale, as evident from the Durometer Conversion Chart.  Thus, it is unclear whether the phrase “on the Shore A hardness scale” is intended to limit the claimed range to the Shore A scale.  Examiner notes that all measurements in Applicant’s originally filed application are in Shore A units; therefore, the Examiner concludes that Applicant’s disclosure is limited to measurements on the Shore A scale so hardness values less than Shore 0 A, such as may be measured on the Shore OO scale, fall outside the scope of the claimed range.  For the purposes of examination, then, the claimed range is construed to be from Shore 0 A to Shore 40 A because hardness should be limited according to the claim language to “on the Shore A hardness scale.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Patent Application Publication No. US 2015/03662745 A1, hereinafter “Hamilton”) in view of Rios et al. (U.S. Patent Application Publication No. US 2010/0183814 A1, hereinafter “Rios”), Salk (U.S. Patent Application Publication No. US 2009/0086156 A1, hereinafter “Salk”) and Asano (U.S. Patent 6,598,969, hereinafter “Asano”), as evidenced by the Durometer* Conversion Chart, COi Rubber Products, Inc., July 2017 (hereinafter the “Durometer Conversion Chart”), EP 2 944 565 B1 (hereinafter “McGuire”), Charles J. Rand et al., Insight into the Periodicity of Schallamach Waves in Soft Material Friction, Applied Physics Letters, Vol. 89, 261907, 2006, pp. 1-3 [online], [retrieved on 2022-08-29], retrieved from the Internet <URL: https://aip.scitation.org/doi/pdf/10.1063/1.2408640> (hereinafter “Rand”) and SYLGARD™ 184 Silicone Elastomer Technical Data Sheet [online], The Dow Chemical Corporation, 2017 [retrieved on 2022-08-29], retrieved from the Internet <URL: https://www.dow.com/en-us/pdp.sylgard-184-silicone-elastomer-kit.01064291z.html#tech-content> (hereinafter the “SYLGARD TDS”). 
 	Hamilton constitutes analogous art with respect to independent claim 1 because it pertains to the field of eyewear systems, ¶¶ [0003], all lines, and [0056], all lines, and FIG. 9, which is the same field of endeavor as the subject matter of claim 1. 
 	Claim 1 recites an “anti-slip eyewear system,” and Hamilton discloses such an anti-slip eyewear system (Hamilton, ¶¶ [0010], all lines, [0018], all lines, [0065], all lines, and [0066], all lines, FIGs. 15B and 16, and abstract).  The anti-slip eyewear system according to claim 1 includes the following limitations that are disclosed by Hamilton: a nosepiece configured to couple to a bridge of an eyewear frame (Hamilton discloses a nosepiece (200) configured to couple to a bridge of an eyewear frame as evident from FIGs. 15B and 16, abstract, and ¶ [0010], all lines), the nosepiece comprising a core comprised of a first material (Hamilton discloses that the nosepiece (200) comprises a core (240) made of a first material, namely, a flexible wire, ¶ [0065], lines 1-8); and an outer layer at least partially surrounding the core and comprised of a second material (Hamilton discloses that the nosepiece (200) comprises an outer layer (212, 214) surrounding the core (240) and that it is comprised of a second material that is different than the first material because this second material is made of a material that may be trimmed, ¶ [0066], lines 1-5.  Hamilton discloses that the surface (18, 20) of the nosepiece should be made of non-irritating, slip-resistant material that frictionally engages an eyeglasses frame, such as PVC and silicone, Hamilton, ¶ [0054], lines 1-10, which constitutes a substantially different second material than that of the first material comprising flexible wire).
Hamilton does not appear to explicitly disclose the second material having a lower durometer than the first material and wherein the second material creates a plurality of Schallamach waves on an outer surface of the nosepiece when the outer layer of the nosepiece is in contact with at least a portion of a face of a user, as recited by claim 1.
The combination of Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach these limitations.
Asano constitutes analogous art with respect to independent claim 1 because it pertains to the field of eyewear systems, col. 1, lines 10-13, abstract and FIGs. 3 and 4, which is the same field of endeavor as the subject matter of claim 1. 
  	Asano discloses in FIGs. 3 and 4 a nose pad 111 (112) of an eyeglass frame (100), which comprises a nose pad body (11) formed of shape-memory plastic, namely, the polyurethane plastic “Diaplex” having a glass-transition temperature of 20°C to 40°C.  Asano, col. 6, lines 51-62.  
Salk constitutes analogous art with respect to independent claim 1 because it pertains to the field of eyewear systems, ¶¶ [0005], all lines, and [0049], all lines, abstract and FIGs. 11 and 12, which is the same field of endeavor as the subject matter of claim 1. 
  	Salk discloses that resilient, form-retaining, shape memory metal wire or suitable plastic or polymer material having similar properties as a wire, may be used to form a resilient bridge (56) of an eyeglass frame as shown in FIGs. 11 and 12.  Salk, ¶ [0049], all lines.
 Rios constitutes analogous art with respect to independent claim 1 because it pertains to the field of silicone compositions used to make gripping surfaces for eyeglass nose pads, ¶¶ [0002], all lines, and [0041], lines 10-11, which pertains to the same problem faced by the inventors, namely, what material to use to make eyeglass nose pads in accordance with the subject matter of claim 1. 
	Rios discloses silicone compositions that are used to form a silicone layer suitable for forming a durable high friction gripping surface such as may be used on eyeglass nose pads.  Rios, abstract, and ¶¶ [0002], all lines, [0041], all lines, [0043], all lines [0044] and [0141], line 10, wherein the silicone composition after curing has a Shore A hardness of 30 A to 60 A. ¶¶ [0041], all lines, and [0043], all lines.
	Thus, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the anti-slip eyewear system disclosed by Hamilton so its shape flexible wire is made of Diaplex material having a glass-transition temperature of 20°C to 40°C, as taught by Asano, col. 6, lines 51-62, because a shape memory flexible wire made of plastic or polymer having similar properties to shape memory metal wire is suitable for use in eyeglasses construction, as taught by Salk, ¶ [0049], all lines, and because this combination advantageously employs an easily obtainable, commercially available shape memory plastic that is comfortable to the user as taught by Asano, col. 5, lines 9-16.  Moreover, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have also modified the combined disclosures of Hamilton, Asano and Sulk so as to employ the silicone composition having a Shore A hardness of 30 A to 60 A disclosed by Rios as the silicone material disclosed by Hamilton because the combination advantageously utilizes a durable high friction silicone gripping surface that possesses improved flowablility for casting or molding as taught by Rios, ¶¶ [0043], all lines, and [0044], all lines.
	The combination of Hamilton, Asano, Salk and Rios does not explicitly disclose a durometer value for the first material.  However, McGuire discloses in Table 1 various Diaplex polyurethane plastics with MM 2520 and MM 3520 having glass transition temperatures of 25 °C and 35 °C, respectively, with hardness of 78 Shore D and 77 Shore D in the glass region and hardness of 26 Shore D and 30 Shore D respectively in the rubber region.  McGuire, page 11, lines 34-38, and page 12, lines 34-39.  Thus, McGuire constitutes substantial evidence that Diaplex polyurethane plastics having a glass-transition temperature of 20°C to 40°C inherently possess a durometer on the order of 26-30 Shore D to 77-78 Shore D.  As is evident from the Durometer Conversion Chart, durometer is a standard for hardness measurement of rubber, plastic, sponge and non-metallic material, wherein Shore D values represent comparatively harder plastics with higher equivalent Shore A values.  For example, a Shore D value of 58 corresponds to a Shore A value of 100 as evident from the Durometer Conversion Chart and a Shore D value of 26 corresponds to a Shore A value of about 42 as also evident from the Durometer Conversion chart.  In view of the evidence provided by McGuire and the Durometer Conversion Chart, the first material (i.e., Diaplex polyurethane plastics having glass transition temperatures of 25 °C and 35 °C) of the anti-slip eyewear system resulting from the combined disclosures of Hamilton, Asano, Salk and Rios would have a durometer ranging from about 42 Shore A to over 100 Shore A, so the durometer of the second material (i.e., the silicone composition having a Shore A hardness of 30 to 60 A) would be lower than the durometer of the first material.
The combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by McGuire and the Durometer Conversion Chart, do not explicitly disclose the second material creates a plurality of Schallamach waves on an outer surface of the nosepiece when the outer layer of the nosepiece is in contact with at least a portion of a face of a user, as recited by claim 1.  However, this would be an inherent feature of the second material, i.e., the silicone composition, employed as a result of the combination of Hamilton and Rios, as evident by Rand and the SYLGARD TDS.
More specifically, Rand teaches Sylgard®184 is a material that creates a plurality of Schallamach waves, wherein the dominant mechanism in friction of an interface involving this soft material is the onset and propagation of Schallamach waves.  Rand Article, abstract, first page, right col., lines 6-11, and page 3, left col., line 24, to right col., line 9, and FIG. 1.  The SYLGARD™TDS teaches that SYLGARD™ 184 is a silicone elastomer.  Thus, it would be inherent to Hamilton’s nosepiece that its non-irritating, slip-resistant silicone outer surfaces create a plurality of Schallamach waves when the outer surface is in contact with a user’s nose, which is at least a portion of a user’s face, and it would likewise be inherent to Rios’ silicone composition that its silicone outer surfaces would also create a plurality of Schallamach waves when the outer surface of this material is in contact with a user’s nose.  So either silicone material, whether Hamilton’s or Rios’, is expected to inherently create a plurality of Schallamach waves when in contact with a user’s nose. 
For the above reasons, the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, establish a prima facie case of obviousness against independent claim 1.
Claim 2 depends upon claim 1, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 1 as shown above, wherein the first material (i.e., the Diaplex polyurethane plastics having a glass-transition temperature of 20°C to 40°C taught by Asano) inherently possesses a durometer in the range of about 42 Shore A to over 100 Shore A, which is greater than Shore 40 A.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Therefore, the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teaches an anti-slip eyewear system in which the first material has a durometer greater than Shore 40 A on the Shore A hardness scale.
 Claim 3 depends upon claim 1, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 1 as shown above, and wherein the second material (i.e., the silicone composition taught by Rios having a Shore A hardness of 30 A to 60 A) may possess a durometer that is less than Shore 40 A.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Therefore, the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teaches an anti-slip eyewear system in which the second material has a durometer less than Shore 40 A on the Shore A hardness scale.   
  	Claim 5 depends upon claim 1, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 1 as shown above.  Claim 5 additionally recites that the nosepiece further comprises a plurality of attachment arms configured to couple the nosepiece to a bridge of an eyewear frame.  Hamilton discloses these limitations.  (Hamilton discloses that the nosepiece (200) comprises a plurality of attachment arms (214) that may be configured to couple the nosepiece (200) to the bridge of an eyewear frame as evident from FIGs. 9, 15B and 16, ¶ [0065], all lines.).
 	Claim 7 depends upon claim 1, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 1 as shown above.  Claim 7 additionally recites that the nosepiece comprises a saddle shape configured to engage a nasion and a nose of a user.  Hamilton discloses these limitations.  (Hamilton discloses that the nosepiece (200) comprises a saddle shape configured to engage a nasion and a nose of a user as evident from FIGs. 8-10, 15B and 16, ¶¶ [0057], all lines, and [0065], all lines.).
  	Claim 8 depends upon claim 7, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 7 as shown above.  Claim 8 additionally recites that the saddle shape is comprised of an upper nosepiece portion and a plurality of nose pads.  Hamilton discloses these limitations.  (Hamilton discloses that the saddle shape of nosepiece (200) is comprised of an upper nosepiece portion (212) and a plurality of nose pads (214).  Hamilton, FIG. 16, and ¶ [0065], lines 1-8.).

  	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Patent Application Publication No. US 2015/03662745 A1, hereinafter “Hamilton”) in view of Rios et al. (U.S. Patent Application Publication No. US 2010/0183814 A1, hereinafter “Rios”), Salk (U.S. Patent Application Publication No. US 2009/0086156 A1, hereinafter “Salk”) and Asano (U.S. Patent 6,598,969, hereinafter “Asano”), as evidenced by the Durometer* Conversion Chart, COi Rubber Products, Inc., July 2017 (hereinafter the “Durometer Conversion Chart”), EP 2 944 565 B1 (hereinafter “McGuire”), Charles J. Rand et al., Insight into the Periodicity of Schallamach Waves in Soft Material Friction, Applied Physics Letters, Vol. 89, 261907, pp. 1-3 [online], [retrieved on 2022-08-29], retrieved from the Internet <URL: https://aip.scitation.org/doi/pdf/10.1063/1.2408640> (hereinafter “Rand”) and SYLGARD™ 184 Silicone Elastomer Technical Data Sheet [online], The Dow Chemical Corporation, 2017 [retrieved on 2022-08-29], retrieved from the Internet <URL: https://www.dow.com/en-us/pdp.sylgard-184-silicone-elastomer-kit.01064291z.html#tech-content> (hereinafter the “SYLGARD TDS”), as applied to claim 1 above, and further in view of Grendol (U.S. Patent 4,848,893, hereinafter “Grendol”).
  	Claim 4 depends upon claim 1, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 1 as shown above.  Claim 4 additionally recites that the nosepiece further comprises an attachment tab configured to seat within a slot on a bridge of an eyewear frame.  The combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, do not appear to teach these additional limitations.  
 	Grendol constitutes analogous art with respect to claim 4 because it pertains to the field of eyewear systems, col. 1, lines 6-8, abstract and FIG. 1, which is the same field of endeavor as the subject matter of claim 4. 
	Grendol discloses the additional limitations. (Grendol discloses a spectacle frame with lockable custom fitting nose piece that includes a nosepiece (14) comprising an attachment tab (16) configured to seat within a slot (25) on a bridge portion (12) of an eyewear frame (10).  Grendol, FIG. 1, col. 2, lines 28-48.).
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the anti-slip eyewear system resulting from the combination of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, so its nosepiece comprises an attachment tab configured to seat within a slot on a bridge of the eyewear frame, as taught by Grendol, because the combination would advantageously permit a user to select an appropriately sized nosepiece, manually attach it to the bridge of a spectacle frame without tools, check for a correct fit, then lock the nosepiece in place permanently as taught by Grendol, abstract.

  	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Patent Application Publication No. US 2015/03662745 A1, hereinafter “Hamilton”) in view of Rios et al. (U.S. Patent Application Publication No. US 2010/0183814 A1, hereinafter “Rios”), Salk (U.S. Patent Application Publication No. US 2009/0086156 A1, hereinafter “Salk”) and Asano (U.S. Patent 6,598,969, hereinafter “Asano”), as evidenced by the Durometer* Conversion Chart, COi Rubber Products, Inc., July 2017 (hereinafter the “Durometer Conversion Chart”), EP 2 944 565 B1 (hereinafter “McGuire”), Charles J. Rand et al., Insight into the Periodicity of Schallamach Waves in Soft Material Friction, Applied Physics Letters, Vol. 89, 261907, pp. 1-3 [online], [retrieved on 2022-08-29], retrieved from the Internet <URL: https://aip.scitation.org/doi/pdf/10.1063/1.2408640> (hereinafter “Rand”) and SYLGARD™ 184 Silicone Elastomer Technical Data Sheet [online], The Dow Chemical Corporation, 2017 [retrieved on 2022-08-29], retrieved from the Internet <URL: https://www.dow.com/en-us/pdp.sylgard-184-silicone-elastomer-kit.01064291z.html#tech-content> (hereinafter the “SYLGARD TDS”) as applied to claim 1 above, and further in view of WO 2019/071025 A1 (hereinafter “Plaghki”).
  	Claim 6 depends upon claim 1, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 1 as shown above.  Claim 6 additionally recites that the nosepiece further comprises an adhesive configured to couple the nosepiece to a bridge of an eyewear frame.  The combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, do not appear to teach these additional limitations.    
Plaghki constitutes analogous art with respect to claim 6 because it pertains to the field of eyewear systems, ¶ [0002], all lines, abstract and FIGs. 1C and 5M, which is the same field of endeavor as the subject matter of claim 6. 
Plaghki discloses the additional limitations. (Plaghki discloses an eyewear system, as shown in FIGs. 1C, 1D, 5L and 5M, which includes a connector 102, i.e., a nosepiece, that is configured to couple to a bridge (103) of the eyewear frame (100).  Plaghki, ¶¶ [0021], all lines, and [0023], all lines.  In the embodiment of FIGs. 5L and 5M, Plaghki discloses a connector (511) that is coupled to the bridge of eyewear frame (500) by a securing means comprising adhesive.  Plaghki, ¶ [0044], all lines.  Thus, Plaghki teaches the use of an adhesive to seat a connector (511) to the bridge of an eyewear frame in accordance with its embodiment illustrated by FIGs. 5L and 5M, for example; however, a person of ordinary skill in the art would appreciate that application of an adhesive may reasonably be applied to other embodiments disclosed by Plaghki such as the embodiment of FIG. 1C and 1D).
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the anti-slip eyewear system resulting from the combination of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, so its nosepiece further comprises an adhesive configured to couple the nosepiece to a bridge of an eyewear frame, as suggested by Plaghki, because the combination would advantageously more securely couple the nosepiece to the bridge of the eyewear frame by means of an adhesive as evident from Plaghki, ¶¶ [0021], all lines, and [0044], all lines.


  	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Patent Application Publication No. US 2015/03662745 A1, hereinafter “Hamilton”) in view of Rios et al. (U.S. Patent Application Publication No. US 2010/0183814 A1, hereinafter “Rios”), Salk (U.S. Patent Application Publication No. US 2009/0086156 A1, hereinafter “Salk”) and Asano (U.S. Patent 6,598,969, hereinafter “Asano”), as evidenced by the Durometer* Conversion Chart, COi Rubber Products, Inc., July 2017 (hereinafter the “Durometer Conversion Chart”), EP 2 944 565 B1 (hereinafter “McGuire”), Charles J. Rand et al., Insight into the Periodicity of Schallamach Waves in Soft Material Friction, Applied Physics Letters, Vol. 89, 261907, pp. 1-3 [online], [retrieved on 2022-08-29], retrieved from the Internet <URL: https://aip.scitation.org/doi/pdf/10.1063/1.2408640> (hereinafter “Rand”) and SYLGARD™ 184 Silicone Elastomer Technical Data Sheet [online], The Dow Chemical Corporation, 2017 [retrieved on 2022-08-29], retrieved from the Internet <URL: https://www.dow.com/en-us/pdp.sylgard-184-silicone-elastomer-kit.01064291z.html#tech-content> (hereinafter the “SYLGARD TDS”). 
 	With respect to independent claim 9, Hamilton constitutes analogous art with respect to independent claim 9 because it pertains to the field of eyewear systems, ¶¶ [0003], all lines, and [0056], all lines, and FIG. 9, which is the same field of endeavor as the subject matter of claim 9. 
 	Claim 9 recites an “anti-slip eyewear system,” and Hamilton discloses such an anti-slip eyewear system (Hamilton, ¶¶ [0010], all lines, [0018], all lines, [0065], all lines, and [0066], all lines, FIGs. 15B and 16, and abstract).  The anti-slip eyewear system according to claim 9 includes the following limitations that are disclosed by Hamilton: a nosepiece configured to couple to a bridge of an eyewear frame (Hamilton discloses a nosepiece (200) configured to couple to a bridge of an eyewear frame as evident from FIGs. 15B and 16, abstract, and ¶ [0010], all lines), the nosepiece comprising a core comprised of a first material (Hamilton discloses that the nosepiece (200) comprises a core (240) made of a first material, namely, a flexible wire, ¶ [0065], lines 1-8); and an outer layer at least partially overlapping the core and comprised of a second material (Hamilton discloses that the nosepiece (200) comprises an outer layer (212, 214) overlapping the core (240) and that it is comprised of a second material that is different than the first material because this second material is made of a material that may be trimmed, ¶ [0066], lines 1-5.  Hamilton discloses that the surface (18, 20) of the nosepiece should be made of non-irritating, slip-resistant material that frictionally engages an eyeglasses frame, such as PVC and silicone, Hamilton, ¶ [0054], lines 1-10, which constitutes a substantially different second material than that of the first material comprising flexible wire).
Hamilton does not appear to explicitly disclose the second material having a lower durometer than the first material and wherein the second material creates a plurality of Schallamach waves on an outer surface of the nosepiece when the outer layer of the nosepiece is in contact with at least a portion of a face of a user, as recited by claim 9.
The combination of Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach these limitations.
Asano constitutes analogous art with respect to independent claim 9 because it pertains to the field of eyewear systems, col. 1, lines 10-13, abstract and FIGs. 3 and 4, which is the same field of endeavor as the subject matter of claim 9. 
  	Asano discloses in FIGs. 3 and 4 a nose pad 111 (112) of an eyeglass frame (100), which comprises a nose pad body (11) formed of shape-memory plastic, namely, the polyurethane plastic “Diaplex” having a glass-transition temperature of 20°C to 40°C.  Asano, col. 6, lines 51-62.  
Salk constitutes analogous art with respect to independent claim 9 because it pertains to the field of eyewear systems, ¶¶ [0005], al lines, and [0049], all lines, abstract and FIGs. 11 and 12, which is the same field of endeavor as the subject matter of claim 9. 
  	Salk discloses that resilient, form-retaining, shape memory metal wire or suitable plastic or polymer material having similar properties as a wire, may be used to form a resilient bridge (56) of an eyeglass frame as shown in FIGs. 11 and 12.  Salk, ¶ [0049], all lines.
 Rios constitutes analogous art with respect to independent claim 9 because it pertains to the field of silicone compositions used to make gripping surfaces for eyeglass nose pads, ¶¶ [0002], all lines, and [0041], lines 10-11, which pertains to the same problem faced by the inventors, namely, what material to use to make eyeglass nose pads in accordance with the subject matter of claim 9. 
	Rios discloses silicone compositions that are used to form a silicone layer suitable for forming a durable high friction gripping surface such as may be used on eyeglass nose pads.  Rios, abstract, and ¶¶ [0002], all lines, [0041], all lines, [0043], all lines, [0044], all lines, and [0141], line 10, wherein the silicone composition after curing has a Shore A hardness of 30 to 60 A. ¶¶ [0041], all lines, and [0043], all lines.
	Thus, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the anti-slip eyewear system disclosed by Hamilton so its shape flexible wire is made of Diaplex material having a glass-transition temperature of 20°C to 40°C, as taught by Asano, col. 6, lines 51-62, because a shape memory flexible wire made of plastic or polymer having similar properties to shape memory metal wire is suitable for use in eyeglasses construction, as taught by Salk, ¶ [0049], all lines, and because this combination advantageously employs an easily obtainable, commercially available shape memory plastic that is comfortable to the user as taught by Asano, col. 5, lines 9-16.  Moreover, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have also modified the combined disclosures of Hamilton, Asano and Sulk so as to employ the silicone composition having a Shore A hardness of 30 to 60 disclosed by Rios as the silicone material disclosed by Hamilton because the combination advantageously utilizes a durable high friction silicone gripping surface that possesses improved flowablility for casting or molding as taught by Rios, ¶¶ [0043], all lines, and [0044], all lines.
  	The combination of Hamilton, Asano, Salk and Rios does not explicitly disclose a durometer value for the first material.  However, McGuire discloses in Table 1 various Diaplex polyurethane plastics with MM 2520 and MM 3520 having glass transition temperatures of 25 °C and 35 °C, respectively, with hardness of 78 Shore D and 77 Shore D in the glass region and hardness of 26 Shore D and 30 Shore D respectively in the rubber region.  McGuire, page 11, lines 34-38, and page 12, lines 34-39.  Thus, McGuire constitutes substantial evidence that Diaplex polyurethane plastics having a glass-transition temperature of about 20°C to 40°C inherently possess a durometer on the order of 26-30 Shore D to 77-78 Shore D.  As is evident from the Durometer Conversion Chart, durometer is a standard for hardness measurement of rubber, plastic, sponge and non-metallic material, wherein Shore D values represent comparatively harder plastics with higher equivalent Shore A values.  For example, a Shore D value of 58 corresponds to a Shore A value of 100 as evident from the Durometer Conversion Chart and a Shore D value of 26 corresponds to a Shore A value of about 42 as also evident from the Durometer Conversion chart.  In view of the evidence provided by McGuire and the Durometer Conversion Chart, the first material (i.e., Diaplex polyurethane plastics having glass transition temperatures of 25 °C and 35 °C) of the anti-slip eyewear system resulting from the combined disclosures of Hamilton, Asano, Salk and Rios would have a durometer ranging from about 42 Shore A to over 100 Shore A, so the durometer of the second material (i.e., the silicone composition having a Shore A hardness of 30 to 60 A) would be lower than the durometer of the first material.
The combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by McGuire and the Durometer Conversion Chart, do not explicitly disclose the second material creates a plurality of Schallamach waves on an outer surface of the nosepiece when the outer layer of the nosepiece is in contact with at least a portion of a face of a user, as recited by claim 9.  However, this would be an inherent feature of the second material, i.e., the silicone composition, employed as a result of the combination of Hamilton and Rios, as evident by Rand and the SYLGARD TDS.
More specifically, Rand teaches Sylgard®184 is a material that creates a plurality of Schallamach waves, wherein the dominant mechanism in friction of an interface involving this soft material is the onset and propagation of Schallamach waves.  Rand Article, abstract, first page, right col., lines 6-11, and page 3, left col., line 24, to right col., line 9, and FIG. 1.  The SYLGARD™TDS teaches that SYLGARD™ 184 is a silicone elastomer.  Thus, it would be inherent to Hamilton’s nosepiece that its non-irritating, slip-resistant silicone outer surfaces create a plurality of Schallamach waves when the outer surface is in contact with a user’s nose, which is at least a portion of a user’s face, and it would likewise be inherent to Rios’ silicone composition that its silicone outer surfaces would also create a plurality of Schallamach waves when the outer surface of this material is in contact with a user’s nose.  So, either silicone material, whether Hamilton’s or Rios’ is expected to inherently create a plurality of Schallamach waves when in contact with a user’s nose. 
For the above reasons, the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, establish a prima facie case of obviousness against independent claim 9.
Claim 10 depends upon claim 9, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 9 as shown above, wherein the first material (i.e., the Diaplex polyurethane plastics having a glass-transition temperature of 20°C to 40°C taught by Asano) inherently possesses a durometer in the range of about 42 Shore A to over 100 Shore A, which is greater than Shore 40 A.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Therefore, the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teaches an anti-slip eyewear system in which the first material has a durometer greater than Shore 40 A on the Shore A hardness scale.
 Claim 11 depends upon claim 9, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 9 as shown above, and wherein the second material (i.e., the silicone composition taught by Rios having a Shore A hardness of 30 A to 60 A) may possess a durometer that is less than Shore 40 A.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Therefore, the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teaches an anti-slip eyewear system in which the second material has a durometer less than Shore 40 A on the Shore A hardness scale.   
Claim 12 depends upon claim 9, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 9 as shown above.  Claim 12 additionally recites that the nosepiece comprises a saddle shape configured to engage a nasion and a nose of a user.  Hamilton discloses these limitations.  (Hamilton discloses that the nosepiece (200) comprises a saddle shape configured to engage a nasion and a nose of a user as evident from FIGs. 8-10, 15B and 16, ¶¶ [0057], all lines, and [0065], all lines.).

 	Claims 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Patent Application Publication No. US 2015/03662745 A1, hereinafter “Hamilton”) in view of Rios et al. (U.S. Patent Application Publication No. US 2010/0183814 A1, hereinafter “Rios”), Salk (U.S. Patent Application Publication No. US 2009/0086156 A1, hereinafter “Salk”) and Asano (U.S. Patent 6,598,969, hereinafter “Asano”), as evidenced by the Durometer* Conversion Chart, COi Rubber Products, Inc., July 2017 (hereinafter the “Durometer Conversion Chart”), EP 2 944 565 B1 (hereinafter “McGuire”), Charles J. Rand et al., Insight into the Periodicity of Schallamach Waves in Soft Material Friction, Applied Physics Letters, Vol. 89, 261907, 2006, pp. 1-3 [online], [retrieved on 2022-08-29], retrieved from the Internet <URL: https://aip.scitation.org/doi/pdf/10.1063/1.2408640> (hereinafter “Rand”) and SYLGARD™ 184 Silicone Elastomer Technical Data Sheet [online], The Dow Chemical Corporation, 2017 [retrieved on 2022-08-29], retrieved from the Internet <URL: https://www.dow.com/en-us/pdp.sylgard-184-silicone-elastomer-kit.01064291z.html#tech-content> (hereinafter the “SYLGARD TDS”). 
  	Hamilton constitutes analogous art with respect to independent claim 13 because it pertains to the field of eyewear systems and how they operate and are used, ¶¶ [0003], all lines, [0054], all lines, [0056], all lines, and [0072], all lines, and FIG. 9, which is the same field of endeavor as the subject matter of claim 13. 
 	Claim 13 recites a “method for preventing slippage of an anti-slip eyewear system,” and Hamilton discloses such an anti-slip eyewear system for performing such a method (Hamilton, ¶¶ [0010], all lines, [0011], all lines, [0018], all lines, [0065], all lines, and [0066], all lines, FIGs. 15B and 16, and abstract).  The method for preventing slippage of an anti-slip eyewear system according to claim 13 includes the following limitations that are disclosed by Hamilton: coupling a nosepiece to a bridge of an eyewear frame (Hamilton discloses a nosepiece (200) coupling to a bridge of an eyewear frame as evident from FIGs. 15B and 16, abstract, and ¶¶ [0010], all lines, [0065], all lines, and [0066], all lines), the nosepiece comprising a core comprised of a first material (Hamilton discloses that the nosepiece (200) comprises a core (240) made of a first material, namely, a flexible wire, ¶ [0065], lines 1-8); and an outer layer at least partially overlapping the core and comprised of a second material (Hamilton discloses that the nosepiece (200) comprises an outer layer (212, 214) overlapping the core (240) and that it is comprised of a second material that is different than the first material because this second material is made of a material that may be trimmed, ¶ [0066], lines 1-5.  Hamilton discloses that the surface (18, 20) of the nosepiece should be made of non-irritating, slip-resistant material that frictionally engages an eyeglasses frame, such as PVC and silicone, Hamilton, ¶ [0054], lines 1-10, which constitutes a substantially different second material than that of the first material comprising flexible wire).
Hamilton does not appear to explicitly disclose the second material having a lower durometer than the first material and creating a plurality of Schallamach waves in the second material on the outer layer of the nosepiece when the outer layer of the nosepiece is in contact with at least a portion of a face of a user, as recited by claim 13.
The combination of Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach these limitations.
Asano constitutes analogous art with respect to independent claim 13 because it pertains to the field of eyewear systems, col. 1, lines 10-13, abstract and FIGs. 3 and 4, and their methods of operation and use, col. 3, lines 20-29, which is the same field of endeavor as the subject matter of claim 13. 
  	Asano discloses in FIGs. 3 and 4 a nose pad 111 (112) of an eyeglass frame (100), which comprises a nose pad body (11) formed of shape-memory plastic, namely, the polyurethane plastic “Diaplex” having a glass-transition temperature of 20°C to 40°C.  Asano, col. 6, lines 51-62.  
Salk constitutes analogous art with respect to independent claim 9 because it pertains to the field of eyewear systems, ¶¶ [0005], al lines, and [0049], all lines, abstract and FIGs. 11 and 12, and to their methods of operation and use, ¶ [0041], which is the same field of endeavor as the subject matter of claim 13. 
  	Salk discloses that resilient, form-retaining, shape memory metal wire or suitable plastic or polymer material having similar properties as a wire, may be used to form a resilient bridge (56) of an eyeglass frame as shown in FIGs. 11 and 12.  Salk, ¶ [0049], all lines.
 Rios constitutes analogous art with respect to independent claim 13 because it pertains to the field of silicone compositions used to make gripping surfaces for eyeglass nose pads, ¶¶ [0002], all lines, and [0041], lines 10-11, which pertains to the same problem faced by the inventors, namely, what material to use to make eyeglass nose pads in accordance with the subject matter of claim 13. 
	Rios discloses silicone compositions that are used to form a silicone layer suitable for forming a durable high friction gripping surface such as may be used on eyeglass nose pads.  Rios, abstract, and ¶¶ [0002], all lines, [0041], all lines, [0043], all lines, [0044], all lines, and [0141], line 10, wherein the silicone composition after curing has a Shore A hardness of 30 to 60 A. ¶¶ [0041], all lines, and [0043], all lines.
	Thus, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the method for preventing slippage of an anti-slip eyewear system disclosed by Hamilton so its shape flexible wire is made of Diaplex material having a glass-transition temperature of 20°C to 40°C, as taught by Asano, col. 6, lines 51-62, because a shape memory flexible wire made of plastic or polymer having similar properties to shape memory metal wire is suitable for use in eyeglasses construction, as taught by Salk, ¶ [0049], all lines, and because this combination advantageously employs an easily obtainable, commercially available shape memory plastic that is comfortable to the user as taught by Asano, col. 5, lines 9-16.  Moreover, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have also modified the combined disclosures of Hamilton, Asano and Sulk so as to employ the silicone composition having a Shore A hardness of 30 to 60 disclosed by Rios as the silicone material disclosed by Hamilton because the combination advantageously utilizes a durable high friction silicone gripping surface that possesses improved flowablility for casting or molding as taught by Rios, ¶¶ [0043], all lines, and [0044], all lines.
  	The combination of Hamilton, Asano, Salk and Rios does not explicitly disclose a durometer value for the first material.  However, McGuire discloses in Table 1 various Diaplex polyurethane plastics with MM 2520 and MM 3520 having glass transition temperatures of 25 °C and 35 °C, respectively, with hardness of 78 Shore D and 77 Shore D in the glass region and hardness of 26 Shore D and 30 Shore D respectively in the rubber region.  McGuire, page 11, lines 34-38, and page 12, lines 34-39.  Thus, McGuire constitutes substantial evidence that Diaplex polyurethane plastics having a glass-transition temperature of about 20°C to 40°C inherently possess a durometer on the order of 26-30 Shore D to 77-78 Shore D.  As is evident from the Durometer Conversion Chart, durometer is a standard for hardness measurement of rubber, plastic, sponge and non-metallic material, wherein Shore D values represent comparatively harder plastics with higher equivalent Shore A values.  For example, a Shore D value of 58 corresponds to a Shore A value of 100 as evident from the Durometer Conversion Chart and a Shore D value of 26 corresponds to a Shore A value of about 42 as also evident from the Durometer Conversion chart.  In view of the evidence provided by McGuire and the Durometer Conversion Chart, the first material (i.e., Diaplex polyurethane plastics having glass transition temperatures of 25 °C and 35 °C) of the anti-slip eyewear system resulting from the combined disclosures of Hamilton, Asano, Salk and Rios would have a durometer ranging from about 42 Shore A to over 100 Shore A, so the durometer of the second material (i.e., the silicone composition having a Shore A hardness of 30 to 60 A) would be lower than the durometer of the first material.
The combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by McGuire and the Durometer Conversion Chart, do not explicitly disclose creating a plurality of Schallamach waves in the second material on an outer layer of the nosepiece when the outer layer of the nosepiece is in contact with at least a portion of a face of a user, as recited by claim 13.  However, this would be an inherent feature of the second material, i.e., the silicone composition, employed as a result of the combination of Hamilton and Rios, as evident by Rand and the SYLGARD TDS.
More specifically, Rand teaches Sylgard®184 is a material that creates a plurality of Schallamach waves within itself, wherein the dominant mechanism in friction of an interface involving this soft material is the onset and propagation of the Schallamach waves.  Rand Article, abstract, first page, right col., lines 6-11, and page 3, left col., line 24, to right col., line 9, and FIG. 1.  The SYLGARD™TDS teaches that SYLGARD™ 184 is a silicone elastomer.  Thus, it would be inherent to Hamilton’s nosepiece that its non-irritating, slip-resistant silicone outer surfaces create a plurality of Schallamach waves when the outer surface is in contact with a user’s nose, which is at least a portion of a user’s face, and it would likewise be inherent to Rios’ silicone composition that its silicone outer surfaces would also create a plurality of Schallamach waves when the outer surface of this material is in contact with a user’s nose.  So, either silicone material, whether Hamilton’s or Rios’ is expected to inherently create a plurality of Schallamach waves when in contact with a user’s nose. 
For the above reasons, the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, establish a prima facie case of obviousness against independent claim 13.
Claim 14 depends upon claim 13, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 13 as shown above, wherein the first material (i.e., the Diaplex polyurethane plastics having a glass-transition temperature of 20°C to 40°C taught by Asano) inherently possesses a durometer in the range of about 42 Shore A to over 100 Shore A, which is greater than Shore 40 A.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Therefore, the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teaches a method for preventing slippage of an eyewear system in which the first material of the nosepiece has a durometer greater than Shore 40 A on the Shore A hardness scale.
 Claim 15 depends upon claim 13, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 13 as shown above, and wherein the second material (i.e., the silicone composition taught by Rios having a Shore A hardness of 30 A to 60 A) may possess a durometer that is less than Shore 40 A.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Therefore, the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teaches a method for preventing slippage of an eyewear system in which the second material of the nosepiece has a durometer less than Shore 40 A on the Shore A hardness scale.
 	Claim 17 depends upon claim 13, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 13 as shown above.  Claim 17 additionally recites coupling a plurality of attachment arms of the nosepiece to a bridge of an eyewear frame.  Hamilton discloses these limitations.  (Hamilton discloses that the nosepiece (200) comprises a plurality of attachment arms (214) that may be configured to couple the nosepiece (200) to the bridge of an eyewear frame, and coupling the plurality of attachment arms (214) of the nosepiece (200) to a bridge of the eyewear frame as evident from FIGs. 9, 15B and 16, ¶ [0065], all lines.).
 	Claim 19 depends upon claim 13, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 13 as shown above.  Claim 19 additionally recites that the nosepiece comprises a saddle shape configured to engage a nasion and a nose of a user.  Hamilton discloses these limitations.  (Hamilton discloses that the nosepiece (200) comprises a saddle shape configured to engage a nasion and a nose of a user as evident from FIGs. 8-10, 15B and 16, ¶¶ [0057], all lines, and [0065], all lines.).
  	Claim 20 depends upon claim 19, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 19 as shown above.  Claim 20 additionally recites that the saddle shape is comprised of an upper nosepiece portion and a plurality of nose pads.  Hamilton discloses these limitations.  (Hamilton discloses that the saddle shape of nosepiece (200) is comprised of an upper nosepiece portion (212) and a plurality of nose pads (214).  Hamilton, FIG. 16, and ¶ [0065], lines 1-8.).

  	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Patent Application Publication No. US 2015/03662745 A1, hereinafter “Hamilton”) in view of Rios et al. (U.S. Patent Application Publication No. US 2010/0183814 A1, hereinafter “Rios”), Salk (U.S. Patent Application Publication No. US 2009/0086156 A1, hereinafter “Salk”) and Asano (U.S. Patent 6,598,969, hereinafter “Asano”), as evidenced by the Durometer* Conversion Chart, COi Rubber Products, Inc., July 2017 (hereinafter the “Durometer Conversion Chart”), EP 2 944 565 B1 (hereinafter “McGuire”), Charles J. Rand et al., Insight into the Periodicity of Schallamach Waves in Soft Material Friction, Applied Physics Letters, Vol. 89, 261907, pp. 1-3 [online], [retrieved on 2022-08-29], retrieved from the Internet <URL: https://aip.scitation.org/doi/pdf/10.1063/1.2408640> (hereinafter “Rand”) and SYLGARD™ 184 Silicone Elastomer Technical Data Sheet [online], The Dow Chemical Corporation, 2017 [retrieved on 2022-08-29], retrieved from the Internet <URL: https://www.dow.com/en-us/pdp.sylgard-184-silicone-elastomer-kit.01064291z.html#tech-content> (hereinafter the “SYLGARD TDS”), as applied to claim 13 above, and further in view of Grendol (U.S. Patent 4,848,893, hereinafter “Grendol”).
  	Claim 16 depends upon claim 13, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 13 as shown above.  Claim 16 additionally recites that the method further comprises seating an attachment tab within a slot on a bridge of an eyewear frame.  The combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, do not appear to teach these additional limitations.  
 	Grendol constitutes analogous art with respect to claim 16 because it pertains to the field of eyewear systems, col. 1, lines 6-8, abstract and FIG. 1, and to methods of their operation and use, which is the same field of endeavor as the subject matter of claim 16. 
	Grendol discloses the additional limitations. (Grendol discloses a spectacle frame with lockable custom fitting nose piece that includes a nosepiece (14) comprising an attachment tab (16) configured to seat within a slot (25) on a bridge portion (12) of an eyewear frame (10), as well as the step of seating the attachment tab (16) within the slot (25) on the bridge (12) of the eyewear frame (10).  Grendol, FIG. 1, col. 2, lines 28-66.).
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the method for preventing slippage of an anti-slip eyewear system resulting from the combination of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, so as to include the step of seating the attachment tab within a slot on a bridge of the eyewear frame, as taught by Grendol, because the combination would advantageously permit a user to select an appropriately sized nosepiece, manually attach it to the bridge of a spectacle frame without tools, check for a correct fit, then lock the nosepiece in place permanently as taught by Grendol, abstract.

  	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Patent Application Publication No. US 2015/03662745 A1, hereinafter “Hamilton”) in view of Rios et al. (U.S. Patent Application Publication No. US 2010/0183814 A1, hereinafter “Rios”), Salk (U.S. Patent Application Publication No. US 2009/0086156 A1, hereinafter “Salk”) and Asano (U.S. Patent 6,598,969, hereinafter “Asano”), as evidenced by the Durometer* Conversion Chart, COi Rubber Products, Inc., July 2017 (hereinafter the “Durometer Conversion Chart”), EP 2 944 565 B1 (hereinafter “McGuire”), Charles J. Rand et al., Insight into the Periodicity of Schallamach Waves in Soft Material Friction, Applied Physics Letters, Vol. 89, 261907, pp. 1-3 [online], [retrieved on 2022-08-29], retrieved from the Internet <URL: https://aip.scitation.org/doi/pdf/10.1063/1.2408640> (hereinafter “Rand”) and SYLGARD™ 184 Silicone Elastomer Technical Data Sheet [online], The Dow Chemical Corporation, 2017 [retrieved on 2022-08-29], retrieved from the Internet <URL: https://www.dow.com/en-us/pdp.sylgard-184-silicone-elastomer-kit.01064291z.html#tech-content> (hereinafter the “SYLGARD TDS”) as applied to claim 13 above, and further in view of WO 2019/071025 A1 (hereinafter “Plaghki”).
  	Claim 18 depends upon claim 13, and the combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, teach all of the subject matter of claim 13 as shown above.  Claim 18 additionally recites that the nosepiece further comprises an adhesive configured to couple the nosepiece to a bridge of an eyewear frame.  The combined disclosures of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, do not appear to teach these additional limitations.    
Plaghki constitutes analogous art with respect to claim 18 because it pertains to the field of eyewear systems, ¶ [0002], all lines, abstract and FIGs. 1C and 5M, and to methods of their operation and use, which is the same field of endeavor as the subject matter of claim 18. 
Plaghki discloses the additional limitations. (Plaghki discloses an eyewear system, as shown in FIGs. 1C, 1D, 5L and 5M, which includes a connector 102, i.e., a nosepiece, that is configured to couple to a bridge (103) of the eyewear frame (100).  Plaghki, ¶¶ [0021], all lines, and [0023], all lines.  In the embodiment of FIGs. 5L and 5M, Plaghki discloses a connector (511) that is coupled to the bridge of eyewear frame (500) by a securing means comprising adhesive.  Plaghki, ¶ [0044], all lines.  Thus, Plaghki teaches the use of an adhesive to seat a connector (511) to the bridge of an eyewear frame in accordance with one embodiment (FIGs. 5L and 5M); however, a person of ordinary skill in the art would appreciate that application of an adhesive may reasonably be applied to other embodiments disclosed by Plaghki such as the embodiment of FIG. 1C and 1D).
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the method for preventing slippage of an anti-slip eyewear system resulting from the combination of Hamilton, Asano, Salk and Rios, as evidenced by the Durometer Conversion Chart, McGuire, Rand and the SYLGARD TDS, to further comprise the step of adhering the nosepiece to the bridge of the eyewear using an adhesive, as suggested by Plaghki, because the combination would advantageously more securely couple the nosepiece to the bridge of the eyewear frame by means of an adhesive as evident from Plaghki, ¶¶ [0021], all lines, and [0044], all lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 5712703351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.S.A./Examiner, Art Unit 4163                                                                                                                                                                                                        

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845